DETAILED ACTION
In Reply filed on 09/02/2022, Claims 1 and 3-6 are currently pending. Claims 1 and 3 are currently amended. Claim 6 is withdrawn based on restriction requirement. Claims 1 and 3-5 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objection to claim 3 has been withdrawn based on the Applicant’s amendment. 
35 USC 102 rejection of claim 1 as anticipated by Garry has been maintained in view of the Applicant’s amendment. See Response to Argument below. 
35 USC 103 rejection of claim 3 as unpatentable in view of Garry has been maintained in view of the Applicant’s amendment. See Response to Argument below.
35 USC 103 rejections of claims 4-5 as unpatentable in view of Garry and Hellestam have been maintained in view of the Applicant’s amendment. See Response to Argument below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3196001 (“Garry et al” hereinafter Garry).
Regarding Claim 1, Garry teaches a three-dimensional shaping device shaping a three-dimensional article (abstract) by irradiating a powder material with an electron beam and melting the powder material ([0015] where the first energy beam sources might be an electron beam [0011]), the three-dimensional shaping device (Figure 1) comprising: 
an electron beam emitting unit emitting the electron beam ([0011], either or both of the first and second energy beam might be an electron beam), melting the powder material in order to shape the article ([0015], first energy beam melt a substrate powder into melt pool), and performing preliminary heating of the powder material by irradiating the powder material with the electron beam before the article is shaped ([0014]-[0015], second energy beam to heat condition substrate powder proximate to the melt pool which implies preheating the powder material). 
wherein the electron beam emitting unit moves an irradiation position of the electron beam from a center of an irradiation region of itself toward an outer edge of the irradiation region of itself in a spiral pattern and then returns to the center of the irradiation region again(Figure 4c, the helix in a helical path gradually increases in diameter to a maximum [0030], then from a maximum to a minimum which equivalent to returning from the outer rim to the centre of the irradiation zone, while heating the substrate powder proximate to the melt pool [0015]), when the powder material is irradiated with the electron beam for preliminary heating ([0030], second energy beam is programmed to follow a helical path while heating the substrate powder proximate to the melt pool [0015]. Furthermore, the electron beam is capable to be used for preheating. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP3196001 (“Garry et al” hereinafter Garry).
Regarding Claim 3, Garry teaches the three-dimensional shaping device according to claim 1. Garry does not explicitly teach when irradiation of the electron beam is performed along a plurality of irradiation paths for preliminary heating, a path region is formed in a direction from an end point of a preceding irradiation region toward a start point of the irradiation paths.
However, Garry teaches the energy source travels in a helical path that periodically increases and decrease in diameter (Figure 4c and [0030]). Therefore, it would have been obvious to one of ordinary skilled in the art that as the diameter of the helical path increases or decreases in motion, electron beam is inevitably required to irradiate along multiple irradiation path in order to irradiate the entire powder material region. Thus, it is obvious for a person skilled in the art to think that a path region will be formed in a direction from an end point of a preceding irradiation region toward a start point of the irradiation paths. 
Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114. It would have been obvious that Garry’s teaching is capable of performing all of the claimed functions in the instant application.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP3196001 (“Garry et al” hereinafter Garry) as applied to claim 1 above, and further in view of US20160167160 (“Hellestam”).
Regarding Claim 4, Garry teaches the three-dimensional shaping device according to claim 1, further comprising: a plate for placing the powder material and supporting the article to be shaped (Figure 1, plate 4 and [0025]). Garry fails to teach the plate is formed to have a circular shape.
However, Hellestam teaches a plate is formed to have a circular shape (Figure 1, work plate 5 and [0057]).
Garry and Hellestam are considered to be analogous to the claimed invention because they are both in the same field of additive manufacturing using energy beam to fused powder layers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the plate for the three-dimensional shaping device as disclosed by Garry by a circular shaped plate as taught by Hellestam because the result of substitution would have been predictable and lead to the same results. See MPEP 2143 (I)(B).
Regarding Claim 5, the combination of Garry and Hellestam teaches the three-dimensional shaping device according to claim 4. Hellestam teaches the electron beam emitting unit performs preliminary heating of the plate (Hellestam, [0057], the plate may be preheated to an adequate start temperature) before preliminary heating of the powder material is performed ([0060]).  Garry teaches irradiating the plate with the electron beam in a spiral pattern (Garry, ([0030], second energy beam, which might be an electron beam [0011] is programmed to follow a helical path while heating the substrate powder proximate to the melt pool [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the preheating of plate as disclosed by Hellestam with the spiral irradiation pattern as taught by Garry because the combination of the elements would yield predictable and similar result. See MPEP 2143 (I)(A).  Furthermore, Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114. Therefore, the combination of Garry and Hellestam teaches the three-dimensional shaping device capable of heating the plate before heating the powder material. 
Response to Arguments
Applicant's arguments filed on 09/02/2022 have been fully considered but they are not persuasive. 
The Applicant argues the Garry reference is silent regarding the additional features recited in the amended claim 1. Specifically, the first energy beam and the second energy beam in Garry are not used for preliminary heating as recited in claim 1. Furthermore, Garry does not define the movement of irradiation position of the first energy beam or the second energy beam on the basis of the center or the outer edge of the irradiation region. 
The Examiner respectfully disagrees. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. Thus, amending the claim to includes “a center of an irradiation region of itself” is interpreted as an irradiation region with a center. In this case, the path at which the first energy beam is emitted can be interpreted as the center of the irradiation region. Then, the second energy beam radiates in a helical path gradually increase in diameter to a maximum, then from a maximum to a minimum(Garry, [0030] and Figure 4c) while heating the substrate powder (Garry, [0015]).
Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114. In this case, the first and second energy beam of Garry reference is capable to be use for preliminary heating and nothing in the reference prevented the energy beam from performing the preliminary heating. In addition, Figure 4C of Garry reference disclose the second energy beam 2b, may travels in a helical path where gradually increases in diameter to a maximum and decrease gradually to a minimum over a period of time ([0030]). “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. Therefore, the Garry reference does disclose all of the structural limitations of the claim. 
The Examiner wants to point out the same argument was presented in the response filed on 04/19/2022 and responded in the Office Action dated 05/26/2022 and the Applicant fails to point out the disagreements with the Examiner’s response on 05/26/2022. In conclusion, the Garry reference does teach all of the limitations in claim 1 and the 35 USC 102 rejection of claim 1 is maintained. The 35 USC 103 rejections of claims 3-5 are also maintained since claim 1 is not allowable over the art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2018/0311760 (Figure 4A-4C)
WO2017/137391 ([0221]-[0222])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744